         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                     Case No. M-_______
YS GM MF VIII LLC;
YS GM MF IX LLC; and
YS GM MF X LLC,
For an Order to Conduct Discovery for
Use in Foreign Proceedings



     EX PARTE APPLICATION OF YS GM MARFIN II LLC, YS GM MF VII LLC,
            YS GM MF VIII LLC, YS GM MF IX LLC, YS GM MF X LLC
           FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

       YS GM MARFIN II LLC, YS GM MF VII LLC, YS GM MF VIII LLC, YS GM MF IX

LLC, YS GM MF X LLC (each an “Applicant” and, together, the “Applicants”), submit this Ex

Parte Application for Judicial Assistance, pursuant to 28 U.S.C. § 1782, in obtaining documentary

evidence for use in a foreign proceeding (the “Application”).        In support, the Applicants

respectfully state as follows:

                                      INTRODUCTION

       1.      This is an ex parte application in aid of foreign proceedings involving a brazen

$89.2 million multinational maritime fraud in which Applicants were deceived, assets were

concealed, and false papers were lodged with multiple foreign governments. The fraudsters are

borrowers that pledged sea going merchant cargo ships as loan collateral to Applicants, which are

five special purpose lending vehicles. Concealing the existence of the Applicants' mortgages (by

forging documents and making fraudulent filings to a number of different governmental

authorities), the borrowers sold mortgaged vessels to ship breakers in Bangladesh and Pakistan for


                                               -1-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 2 of 15


demolition and conversion into scrap metal, thereby destroying the collateral and pocketing the

sale proceeds that the borrowers were contractually required to pay to Applicants. By doing so,

the borrowers disregarded that the loan agreements were secured by ship mortgages registered in

the Republic of Palau and were subject to assignments of sales proceeds, corporate guarantees,

personal guarantees, and pledges of shares. The fraud—and the direct harm stemming from that

fraud—is being suffered by thousands of individuals who had invested in the Applicants’ funds. In

an apparent attempt to conceal the fraud as a mere cash flow insolvency, the holding company of

the borrowers put itself into voluntary liquidation in Nevis. However, the liquidator appointed by

the Nevis court has thus far ascertained and confirmed that the fraudsters paid the sale proceeds of

the mortgaged vessels to entities other than Applicants. The authorities in multiple jurisdictions

have been alerted. In a Malaysian court, one Applicant (YS GM MF VIII LLC) obtained an order

of arrest of a vessel off the coast of Malaysia on March 16, 2020 and in the Commercial Court in

London, England, the Applicants obtained a worldwide freezing injunction against the borrowers

and loan guarantors in the amount of US $76.7 million. Both proceedings remain subject to

applicable response deadlines and further litigation.

       2.      Applicants seek assistance from the United States District Court for the Southern

District of New York to obtain documentary evidence from The Clearing House Payments

Company L.L.C. (the “Clearing House”) and thirteen intermediary banks (the “Intermediary

Banks”), namely, Bank of America, N.A.; Bank of China; The Bank of New York Mellon; BNP

Paribas USA; Citibank, N.A.; Commerzbank AG; Deutsche Bank Trust Company Americas;

HSBC Bank USA, N.A.; JPMorgan Chase Bank, N.A.; Societe Generale; Standard Chartered

Bank; UBS AG; and Wells Fargo Bank, N.A.. (collectively, the “Discovery Targets”), which

reside or are found in this District. Applicants expect the evidence sought will reveal details about

the fraud perpetrated by the borrowers,—more specifically the receipt, the transfer, and the

                                                -2-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 3 of 15


concealment of the sale proceeds of the mortgaged vessels—thus allowing Applicants to prove the

existence of the fraud before the foreign courts and to recover the funds wrongfully concealed

from Applicants by the fraudsters.

       3.      The facts relevant to this Application are set forth below and in the Declaration of

Charles Tilden Storrs Buss (the “Declaration”), which is being filed contemporaneously herewith.

The facts stated in the Declaration are incorporated herein by reference.

       4.      The Clearing House regularly transacts business in this District and operates the

Clearing House Interbank Payment System (“CHIPS”), which is a funds-transfer system that

processes and maintains records of payment messages between banks. Decl, ¶ 81. Similarly, the

Intermediary Banks are banks that transact business in this District, including as correspondent

banks, clearing international U.S. Dollar denominated wire transfers between banks. Decl,, ¶ 81.

       5.      The evidence sought through this Application is for use in (i) an ongoing civil

proceeding against the owner of the vessel “Wu Xian” filed before the Commercial Court of

Malaya at Kuala Lumpur, Malaysia (the “Malaysian Proceeding”); (ii) an ongoing civil proceeding

to obtain an ex parte worldwide freezing injunction against each of the guarantors of the loans, as

discussed in greater detail below, the effect of which is to prohibit the guarantors from removing

assets from the jurisdiction up to the value of US$76.7 million or disposing of assets wherever

located up to that value, which is before the Commercial Court of London, England (the “UK

Proceeding” and, together with the Malaysian Proceeding, the “Pending Proceedings”); and (iii)

other contemplated judicial proceedings to be commenced in London through which the

Applicants seek to collect debts owed by various Borrowers (as more specifically identified and

defined in the Declaration), Guarantors and the Corporate Guarantor (each as defined below), and

other entities and individuals involved in the fraud, arising from numerous defaults and fraudulent

acts relating to approximately US$89.2 million in loans (the “Loans”) made by the various

                                                -3-
          Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 4 of 15


Applicants to the Borrowers, including as a result of the Borrowers’ surreptitious and fraudulent

disposition of numerous vessels that were pledged as security for the Loans (the “Contemplated

Proceedings”, and together with the Pending Proceedings, the “Pending and Contemplated

Proceedings”). See Decl, ¶¶ 71-75.

         6.    As more specifically set forth in the Declaration, the Applicants YS GM MARFIN

II LLC, YS GM MF VII LLC, YS GM MF VIII LLC, YS GM MF IX LLC, YS GM MF X LLC,

made approximately US$89.2 million in Loans to several companies that are owned and controlled

by the Lakhani family—i.e., Mr. Muhammad Tahir Lakhani and his two sons, Ali and Hasan—

who are well established within the ship recycling/scrap market. Decl, ¶ 13.

         7.    The Loans were made to partially finance the purchase of numerous large vessels

by the Borrowers, which were then to be sold for scrap, with the proceeds from such sales being

used to pay amounts outstanding under the Loans provided by the referenced Applicants. Decl, ¶

14-18.

         8.    As security for advancing the funds under the Loans, the Applicants (through five

(5) separate loan facility agreements) were granted, amongst other things, mortgages over the

relevant vessels, personal guarantees from Mr Muhammad Tahir Lakhani and his two sons (Ali

and Hasan) (the “Guarantors”), share charges over the borrowing entities and a corporate guarantee

from the Lakhani’s wholly-owned parent company, North Star Maritime Holdings Ltd. (the

“Corporate Guarantor”), a Nevis registered company. Decl, ¶ 22-25.

         9.    The Borrowers have breached the various loan facilities (all of which are governed

by English law and provide for disputes to be referred to English courts) by, among other things,

failing to make payments when due under the Loans; fraudulently selling more than thirteen (13)

of the vessels that were pledged as security for the Loans without any disclosure to, authorization




                                                -4-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 5 of 15


from, and/or payment to the Applicants; and by recently placing the Corporate Guarantor into

liquidation in Nevis. Decl, ¶ 30-35.

       10.     Notices of acceleration, demand for payment, and termination were sent on March

5, 2020 to the Borrowers, the Guarantors and the Corporate Guarantor. Decl, ¶ 36.

       11.     In early February of 2020, and shortly prior to issuing the foregoing notices of

acceleration, Applicants received information confirming that numerous vessels covered by of the

four (4) facility agreements—i.e., the (i) GENEVA; (ii) ANA; (iii) RON; (iv) ARI; (v) SPIRIT;

(vi) BASEL; (vii) AMO; (viii) WAVE; (ix) TEXIS; (x) PROSPER; (xi) BANGSA; and (xii)

ATBAN—had been beached/scrapped in Bangladesh without notice to, authorization from, or

payment to the Applicants. Decl, ¶ 48.

       12.     Applicants have received similar information confirming that the vessel pledged as

collateral for the remaining facility agreement, i.e., the WU XIAN, was also sold without

authorization and was destined to be scrapped prior to the intervention of Applicant YS GM MF

VIII LLC in the Pending Proceeding. Decl, ¶ 61-65.

       13.     The Applicants hold equitable proprietary tracing claims rights with respect to all

of the proceeds of above-referenced vessels, which were beached and scraped without regards to

the Applicants’ mortgage rights under the applicable facility agreements. Decl, ¶ 32.

       14.     The Applicants seek information from the Discovery Targets to obtain payment

records to or from the Borrowers, the Guarantors, the Corporate Guarantors, and various entities

known to form part of the Lakhanis’ family enterprise and/or that are known to have been involved

in the referenced fraudulent transactions (as more specifically set forth in the Declaration) (the

“Fraud”), in support of the Pending and Contemplated Proceedings, which include the Applicants’

putative equitable proprietary tracing claims in and to the proceeds of sale and/or any substituted

property arising therefrom. Decl, ¶ 82.

                                               -5-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 6 of 15


        15.     Should the Court grant the Application, Applicants propose to serve the sample

subpoenas attached as Composite Exhibit A on the Discovery Targets.

        16.     As demonstrated below, Applicants meet the statutory requirements under 28

U.S.C. § 1782, and the discretionary factors weigh in favor of granting the relief requested in this

Application.

                                           ARGUMENT

I.      Standard for Granting Relief

        “Section 1782 is the product of congressional efforts, over the span of nearly 150 years, to

provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for assistance

in obtaining documentary and other tangible evidence as well as testimony.” Id. at 248. The statute

reads, in pertinent part:

                (a) The district court of the district in which a person resides or is
                found may order him to give his testimony or statement or to
                produce a document or other thing for use in a proceeding in a
                foreign or international tribunal, including criminal investigations
                conducted before formal accusation. The order may be made
                pursuant to a letter rogatory issued, or request made, by a foreign or
                international tribunal or upon the application of any interested
                person and may direct that the testimony or statement be given, or
                the document or other thing be produced, before a person appointed
                by the court. By virtue of his appointment, the person appointed has
                power to administer any necessary oath and take the testimony or
                statement. The order may prescribe the practice and procedure,
                which may be in whole or part the practice and procedure of the
                foreign country or the international tribunal, for taking the testimony
                or statement or producing the document or other thing. To the extent
                that the order does not prescribe otherwise, the testimony or
                statement shall be taken, and the document or other thing produced,
                in accordance with the Federal Rules of Civil Procedure. A person
                may not be compelled to give his testimony or statement or to
                produce a document or other thing in violation of any legally
                applicable privilege.
28 U.S.C. § 1782(a) (2016).


                                                 -6-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 7 of 15


       Courts have distilled § 1782’s language into a two-part test consisting of a mandatory

component and a discretionary component for granting relief. First,

               A district court is authorized to grant a § 1782 request where: (1) the
               person from whom discovery is sought resides (or is found) in the
               district of the district court to which the application is made, (2) the
               discovery is for use in a proceeding before a foreign or international
               tribunal, and (3) the application is made by a foreign or international
               tribunal or any interested person.


Mees v Buiter, 793 F.3d 291, 297 (2d Cir. 2015); Optimal Inv. Servs., S.A. v. Berlamont, 773 F.3d

456, 460 (2d Cir. 2014); Mare Shipping Inc. v. Squire Sanders (US) LLP, 574 F. App’x 6, 8 (2d

Cir. 2014) (summary order); accord Intel, 542 U.S. at 256-63 (addressing the factors).1

       Next, once a District Court has determined that the mandatory requirements for relief under

§ 1782 are met, the court is free to grant discovery in its discretion. Mees v Buiter, 793 F.3d at

297. To aid that discretion, the Intel Court delineated the following four factors: (1) whether “the

person from whom discovery is sought is a participant in the foreign proceeding,” because the

“need for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought

from a nonparticipant”; (2) “the nature of the foreign tribunal, the character of the proceedings

underway abroad, and the receptivity of the foreign government or the court or agency abroad to

U.S. federal-court judicial assistance”; (3) “whether the § 1782(a) request conceals an attempt to

circumvent foreign proof-gathering restrictions or other policies of a foreign country or the Unites

States”; and (4) whether the request is otherwise “unduly intrusive or burdensome.” Intel, 542 U.S.

at 264-65; Mees, 793 F.3d at 298 (reciting factors).


1
        District courts may, and indeed typically do, grant § 1782 on an ex parte basis. Gushlak v.
Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“it is neither uncommon nor improper for district
courts to grant applications made pursuant to § 1782 ex parte. The respondent’s due process rights
are not violated because he can later challenge any discovery request by moving to quash [a
subpoena] pursuant to Federal Rule of Civil Procedure 45(c)(3).”) (citing further authority therein)
(summary order).


                                                 -7-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 8 of 15


       As demonstrated below, Applicants satisfy the statutory requirements and, therefore, this

Court should grant the relief sought in the Application.

II.    Applicants Meet the Mandatory Requirements for Granting Relief

       A.      The Discovery Target Resides or is Found in This District

       The court’s authority to compel discovery under § 1782 extends to any “person,” including

both individuals and entities, that “resides or is found in” the district in which the application is

made. 28 U.S.C. § 1782(a). An entity “resides or is found in” this District if this Court can exercise

personal jurisdiction over it. See In re del Valle Ruiz, 939 F.3d 520, 528 (2d Cir. 2019) (the “reside

or is found” statutory “language extends § 1782’s reach to the limits of personal jurisdiction

consistent with due process”).

       Here, this Court has personal jurisdiction over the Discovery Targets because they either

have their principal place of business in this District or they are located in and regularly transact

business in this District. Decl., ¶ 81. More specifically,

            a. The Clearing House is headquartered at 1114 Avenue of the Americas, 17th Floor,

               New York, NY 100036;

            b. Bank of America, N.A. is located and regularly transacts business at 115 W 42nd

               St, New York, NY 10036;

            c. Bank of China is located and regularly transacts business at 1045 Avenue of

               Americas, New York, NY 10018;

            d. The Bank of New York Mellon is headquartered at 240 Greenwich Street, New

               York, NY 10286;

            e. BNP Paribas USA is headquartered at 787 Seventh Avenue New York, NY 10019;

            f. Citibank, N.A. is headquartered at 388 Greenwich Street New York, NY 10013;

            g. Commerzbank AG is located and regularly transacts business at 225 Liberty Street

                                                 -8-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 9 of 15


               New York, NY 10281;

            h. Deutsche Bank Trust Company Americas is headquartered at 60 Wall Street New

               York, NY 10005;

            i. HSBC Bank USA, N.A. is headquartered at 452 Fifth Avenue New York, NY

               10018;

            j. JPMorgan Chase Bank, N.A. is headquartered at 270 Park Avenue, New York, NY

               10017;

            k. Societe Generale AG is located and regularly transacts business at 245 Park

               Avenue, New York, NY 10167;

            l. Standard Chartered Bank is located and regularly transacts business at 1095 Avenue

               of the Americas, New York, NY 1003;

            m. UBS AG is located and regularly transacts business at 1285 Avenue of the

               Americas, New York, NY 10019; and

            n. Wells Fargo Bank, N.A. is located and regularly transacts business at 500 West

               33rd Street, New York, NY 10001.

       This Court also has personal jurisdiction over the Discovery Targets because they are

located in and transact its relevant business for purposes of this matter—i.e., correspondent

banking—in this District, therefore establishing personal jurisdiction over them and satisfying the

first mandatory requirement of § 1782. See In re del Valle Ruiz, 939 F.3d 520, 530 (2d Cir. 2019)

(a court has specific jurisdiction over a non-party in the § 1782 context if the non-party’s activity

in the forum is the reason that the evidence sought is available). Decl, ¶ 81.

       Accordingly Applicants satisfy the first requirement under § 1782.

       B.      The Discovery Sought is For Use in a Proceeding in a Foreign Tribunal




                                                 -9-
          Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 10 of 15


         Likewise, Applicants satisfy the second requirement as the discovery sought through the

instant Application is for use in the Pending and Contemplated Proceedings. Decl., ¶ 75.

Applicants will use the discovery obtained in this District in support of the Pending and

Contemplated Proceedings, including the Applicants’ putative equitable proprietary tracing claims

in and to the proceeds of sale and/or any substituted property arising therefrom, and in furtherance

of collection efforts against the Borrowers, the Guarantors, and the Corporate Guarantor. Id. at ¶¶

76-79.

         In Euromepa, the Second Circuit explained that the “for use in a proceeding in a foreign or

international tribunal” factor turns on (1) whether there actually is a foreign proceeding; and (2)

whether the foreign proceeding is adjudicative in nature. Euromepa, S.A. v. R. Esmerian, Inc., 154

F.3d 24, 27 (2d Cir. 1998).

         The Second Circuit has also held that a section 1782 application’s “for use” requirement is

satisfied by showing that the materials the applicant seeks will be used at some stage of a foreign

proceeding that is within reasonable contemplation at the time the application is made. Mees, 793

F.3d at 301. The court elaborated “[t]he plain meaning of the phrase “for use in a proceeding”

indicates something that will be employed with some advantage or serve some use in the

proceeding – not necessarily something without which the applicant could not prevail.” Mees at

298. The court further noted, “[u]nder § 1782, an applicant may seek discovery of any materials

that can be made use of in the foreign proceeding to increase her chance of success.” Id. at 299.

         Additionally, Section 1782’s “for use” requirement is de minimis. The party seeking

discovery need only show that the discovery will “be employed with some advantage or serve

some use in the proceeding.” Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015); In re Veiga, 746

F. Supp. 2d 8, 18 (D.D.C. 2010) (explaining that the “burden imposed upon an applicant” by the

“for use” requirement is “de minimis,” and that “district courts need not determine that the

                                                -10-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 11 of 15


evidence would actually, or even probably, be admissible in the foreign proceeding”); In re

Application Pursuant to 28 U.S.C. Section 1782 for an Order Permitting Christen Sveaas to Take

Discovery from Dominique Levy, L & M Galleries & other non-participants for use in Actions

Pending in the Norway, 249 F.R.D. 96, 107 (S.D.N.Y. 2008) (characterizing the “for use”

requirement as a “broadly permissive standard”).

       Here, the Malaysian Proceeding is an ongoing foreign proceeding before the commercial

court in Malaysia, and it is adjudicative in nature because the Malaysian court will adjudicate on

the existence of the Fraud over the Wu Xian, on the validity of the sale of the Wu Xian, and on

which entities and individuals participated in the Fraud over the Wu Xian, which will be

susceptible to Applicants’ recovery measures. Decl., ¶¶ 71, 76. Further, the UK Proceeding is an

ongoing foreign proceeding before the commercial court in England, and it is adjudicative in nature

because the English court will determine issues relating to the default of the Loans and the liability

of the Guarantors under the loan agreements. Decl, ¶ 72-73. Moreover, the Contemplated

Proceedings to be filed by Applicants before the English courts are within reasonable

contemplation, because Applicants have taken and continue to take concrete steps — such as

conducted investigations about (i) the location of the vessels involved in the Fraud, (ii) the entities

involved in the Fraud, and (iii) the details on how the Fraud was perpetrated — to proceed with

the Contemplated Proceedings. Decl., ¶¶ 29, 33-34, 48-50, 65. In addition, the Contemplated

Proceedings are adjudicative in nature, as the English court will adjudicate the existence of the

Fraud; which entities and individuals participated in the Fraud and received proceeds from the

Fraud as transferees; determine the Applicants’ contractual civil claim rights against the Borrowers

and the Guarantors; and adjudicate the Applicants’ proprietary tracing claim rights against the

transferees of the proceeds of the Fraud. Decl., ¶¶ 72, 74. Further, Applicants will be able to use

the requested discovery in the Pending and Contemplated Proceedings, as the information will

                                                 -11-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 12 of 15


help Applicants reveal details about how the Fraud was perpetrated, identify the participants of the

Fraud and the transferees of the proceeds of the Fraud, and trace and locate the funds diverted

through the Fraud, which Applicants will seek to recover through the Pending and Contemplated

Proceedings. Decl., ¶¶ 75-78, 82. Thus, Applicants will be able to use the discovery sought in the

Pending and Contemplated Proceedings in furtherance of their claims to recover the outstanding

amount of the Loans and proceeds from the Fraud.

       Therefore, the Pending and Contemplated Proceedings satisfy the second mandatory

requirement of § 1782(a).

       C.      Applicants are Interested Persons

       A person who has “participation rights” and “possesses a reasonable interest in obtaining

judicial assistance . . . qualifies as an interested person within any fair construction of that term.”

Intel, 542 U.S. at 256-7 (2d Cir. 2004) (internal citations omitted). “The legislative history to §

1782 makes plain that ‘interested person’ includes a party to the foreign litigation.” See Lancaster

Factoring Co. Ltd. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996) (internal citations omitted). Here,

each Applicant is an “interested person” in its capacity as either a claimant in the Pending

Proceedings and/or as a putative claimant in the Contemplated Proceedings. Decl., ¶¶ 71-74.

Hence, the Applicants meet the third statutory requirement under 28 U.S.C. § 1782(a).

III.   This Court Should Exercise its Discretion in Favor of Granting Relief

       As noted above, once the District Court has determined that the mandatory requirements

for relief under § 1782 are met, the Court is free to grant discovery in its discretion. Optimal Inv.

Servs., S.A., 773 F.3d at 460.2 Additionally, that discretion must be guided by the twin policy aims


2
        The four factors guiding that discretion again are: (1) whether “the person from whom
discovery is sought is a participant in the foreign proceeding,” because the “need for § 1782(a) aid
generally is not as apparent as it ordinarily is when evidence is sought from a nonparticipant”; (2)
“the nature of the foreign tribunal, the character of the proceedings underway abroad, and the
receptivity of the foreign government or the court or agency abroad to U.S. federal-court judicial
                                                  -12-
          Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 13 of 15


of § 1782: providing efficient means of assistance to participants in international litigation in our

federal courts and encouraging foreign countries by example to provide similar means of assistance

to our courts. Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 81 (2d Cir. 2012).

Here, these discretionary factors weigh in favor of granting the requested relief.

         First, the Discovery Targets are not parties to the Pending Proceedings. Moreover, there is

no expectation that the Discovery Targets will be parties to the Pending or Contemplated

Proceedings. Decl., ¶ 83-85. Accordingly, this factor weighs in favor of granting the Application.

See Intel, 542 U.S. at 264 (“the need for § 1782(a) aid generally is not as apparent as it ordinarily

is when evidence is sought from a nonparticipant in the matter arising abroad.”).

         Second, counsel retained in the Pending and Contemplated Proceedings have advised that

there is no indication that the courts in Malaysia or England would not be receptive to the

documentary evidence sought through the instant Application. Decl., ¶ 86. Even if the documents

were not used as evidence in those proceedings, the Second Circuit has held that Section 1782(a)

contains no requirement that particular evidence be admissible in a foreign proceeding to be

considered “for use in a proceeding in a foreign or international tribunal.” Brandi-Dohrn, 673 F.3d

at 77.

         Third, counsel retained in the Pending and Contemplated Proceedings have advised the

Applicants that the evidence sought through the instant Application would likely be admissible

and does not otherwise circumvent any proof-gathering restrictions in Malaysia or England. Decl.,

¶ 86.

         Lastly, this Application is not unduly intrusive or burdensome. The proposed requests to

the Discovery Targets, demonstrated in the sample subpoenas attached as Composite Exhibit A,



assistance”; (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign proof-
gathering restrictions or other policies of a foreign country or the Unites States”; and (4) whether
the request is otherwise “unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65.
                                                 -13-
         Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 14 of 15


are limited to (i) the period beginning with June 01, 2018—i.e., date that the first Loan Agreement

was entered into—to the present and/or to the Discovery Target’s applicable document and/or

information retention period, and (ii) the period beginning from September 01, 2019—i.e., from

the escrow agent Holman Fenwick Willan Singapore LLP’s receipt of funds relating to the

purchase of the Wu Xian—to the present. Finally, the information sought is the type of evidence

that the Discovery Targets regularly retrieve and produce as third parties or actual parties in

litigation. Decl., ¶ 87.

        As such, each discretionary factor identified by the Intel Court weighs in favor of granting

the Application.

        WHEREFORE, Applicants respectfully request that this Court enter an Order, in the

proposed, or substantially similar, form as the accompanying Proposed Order:

                (a)        exercising its discretion, pursuant to 28 U.S.C. § 1782, and granting this Ex

                           Parte Application for Judicial Assistance;

                (b)        granting the Applicants leave to conduct discovery pursuant to the Federal

                           Rules of Civil Procedure, including, but not limited to, leave to serve the

                           subpoenas, in substantially the same form as the sample subpoenas attached

                           as Composite Exhibit A to this Application;

                (c)        reserving jurisdiction to grant Applicants leave to serve follow-up

                           subpoenas on any other person or entity as may be necessary to obtain the

                           evidence described in the Application; and

                (d)        granting such other and further relief as this Court deems just and proper.




                                                   -14-
       Case 1:20-mc-00182-VEC Document 1 Filed 04/03/20 Page 15 of 15



                                      Respectfully submitted,
April 3, 2020
                                        /s/ Andrew J. Melnick     ……………
                                      Andrew J. Melnick (AM4209)
                                      MURPHY & MCGONIGLE
                                      1185 Avenue of the Americas, 21st Flr
                                      New York, New York 10036
                                      (212) 880-3999

                                      and

                                      SEQUOR LAW, P.A.
                                      1111 Brickell Ave., Ste. 1250
                                      Miami, Florida 33131
                                      (305) 372-8282
                                      (305) 372-8202 (fax)
                                      Edward H. Davis, Jr.
                                      Florida Bar No. 704539
                                      Fernando J. Menendez, Jr.
                                      Florida Bar No. 0018167
                                      Raul Torrao
                                      Florida Bar No. 1018991

                                      Requests for Admission Pro Hac Vice (to be
                                      submitted)

                                      Counsel for the Applicants




                                    -15-
